Exhibit 10.3

Form of Rabbi Trust Agreement

This rabbi trust agreement is based on the IRS model rabbi trust provisions
contained in Revenue Procedure 92-64. Provisions from the IRS model rabbi trust
have been selected which are frequently chosen by many if not most of Wells
Fargo rabbi trust clients. Additional provisions have been added to reflect
Wells Fargo operating procedures and administrative requirements. A Company
should carefully review the trust agreement with its legal counsel to determine
if it is appropriate for its particular situation. Wells Fargo does not provide
legal advice and makes no representations concerning the tax consequences of a
Company’s execution of this Agreement.

Issued: August 2007

Revision History: January 2007, February 2006, January 2006, August 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page Article I.   Establishment of Trust    3 Article II.   Payments to
the Participants and Their Beneficiaries    4 Article III.   Trustee
Responsibility Regarding Payments to Trust Beneficiary When Company is Insolvent
   5 Article IV.   Payments to Company    6 Article V.   Investment Authority   
6 Article VI.   Disposition of Income    8 Article VII.   Accounting by Trustee
   8 Article VIII.   Responsibility of Trustee    8 Article IX.   Compensation
and Expenses of Trustee    10 Article X.   Resignation and Removal of Trustee   
10 Article XI.   Appointment of Successor    10 Article XII.   Amendment or
Termination    11 Article XIII.   Miscellaneous    11 Article XIV.   Effective
Date    12

 

-i-



--------------------------------------------------------------------------------

Marc L. Reisch 2010 Supplemental Executive Retirement Plan

Form of Trust Agreement

This Agreement (the “Trust Agreement”), made this [__] day of May, 2010, by and
among Visant Holding Corp. (“VHC”) and Jostens, Inc. (“Jostens” and together
with VHC, the “Company”) and WELLS FARGO BANK, N.A., (the “Trustee”),

WITNESSETH:

WHEREAS, Company has adopted the non-qualified deferred compensation Plan(s)
titled the March L. Reisch 2010 Supplemental Executive Retirement Plan (the
“Plan”);

WHEREAS, Company has incurred or expects to incur liability under the terms of
such Plan with respect to the individual participating in such Plan (the
“Participant”);

WHEREAS, Company wishes to establish or has established a trust (hereinafter
called “Trust”) and wishes to contribute to the Trust assets that shall be held
therein, subject to the claims of Company’s creditors in the event of Company’s
Insolvency, as herein defined, until paid to the Plan Participant and his
beneficiaries in such manner and at such times as specified in the Plan(s);

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan(s) as an
unfunded plan maintained for the purpose of providing deferred compensation for
a select group of management or highly compensated employees for purposes of
Title I of the Employee Retirement Income Security Act of 1974;

WHEREAS, it is the intention of Company to make contributions to the Trust to
provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan(s); and

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

ARTICLE I

ESTABLISHMENT OF TRUST

Section 1.1 Company hereby deposits with Trustee in trust _________, which shall
become the principal of the Trust, along with assets transferred from the prior
trustee, if any, all to be held, administered and disposed of by Trustee as
provided in this Trust Agreement.

Section 1.2 The Trust hereby established shall be irrevocable by Company.



--------------------------------------------------------------------------------

Section 1.3 The Trust is intended to be a grantor trust, of which Company is the
grantor, within the meaning of subpart E, part 1, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly. However, Trustee does not warrant and shall not be liable
for any tax consequences associated with the Trust or participation in the Plan.

Section 1.4 The principal of the Trust and any earnings thereon shall be held
separate and apart from other funds of Company and shall be used exclusively for
the uses and purposes of the Participant and his beneficiaries and general
creditors as herein set forth. The Participant and his beneficiaries shall have
no preferred claim on, or any beneficial ownership interest in, any assets of
the Trust. Any rights created under the Plan(s) and this Trust Agreement shall
be mere unsecured contractual rights of the Participant and his beneficiaries
against Company. Any assets held by the Trust will be subject to the claims of
Company’s general creditors under federal and state law in the event of
Insolvency, as defined in Section 3.1 herein.

Section 1.5 Company, in its sole discretion, may at any time, or from time to
time, make additional deposits of cash or other property acceptable to the
Trustee in trust with Trustee to augment the principal to be held, administered
and disposed of by Trustee as provided in this Trust Agreement. Neither Trustee
nor the Participant or any beneficiary shall have any right to compel such
additional deposits.

Section 1.6 The Company shall also fund an expense account for the Trustee to
cover fees and expenses in the amount of [$*] to the extent such expense account
has not been previously funded.

ARTICLE II

PAYMENTS TO PLAN PARTICIPANT AND HIS BENEFICIARIES

Section 2.1 After the date on which the Company executes any definitive
agreement that contemplates transactions which, if consummated, would result in
a Change in Control (as defined in the Plan), the Company shall deliver to
Trustee a schedule (the “Payment Schedule”) that indicates the amounts payable
in respect of the Participant (and his beneficiaries), that provides a formula
or other instructions acceptable to Trustee for determining the amounts so
payable, the form in which such amount is to be paid (as provided for or
available under the Plan(s)), and the time of commencement for payment of such
amounts.

The Trustee shall make payments to the Plan Participant and his beneficiaries in
accordance with such Payment Schedule. The Trustee shall make provision for the
reporting and withholding of federal and state taxes (other than FICA, FUTA or
local taxes) that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plan(s) and shall pay amounts withheld to
the appropriate taxing authorities. Notwithstanding the foregoing, the Company
may direct the Trustee with respect to the state and federal income tax
withholding on such payments. If applicable, Company shall direct the Trustee to
remit any FICA, FUTA or local taxes with respect to the benefit payments to
Company and Company shall have the responsibility for determining, reporting and
paying the FICA, FUTA or local taxes to the appropriate taxing authorities.
Company will indemnify and hold harmless the Trustee from any and all liability
to which the Trustee may become subject due to Company’s failure to properly
withhold and remit FICA, FUTA or local taxes in connection with payments from
the Trust.

 

-4-



--------------------------------------------------------------------------------

Section 2.2 The entitlement of the Plan Participant or his or her beneficiaries
to benefits under the Plan(s) shall be determined by Company or such party as it
shall designate under the Plan(s), and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plan (s).

Section 2.3 Company may make payment of benefits directly to the Plan
Participant or his beneficiaries as they become due under the terms of the
Plan(s), and may request reimbursement for such payments upon presentation of
appropriate evidence of payment to Trustee. Company shall notify Trustee of its
decision to make payment of benefits directly prior to the time amounts are
payable to the Participants or his beneficiaries. In addition, if the principal
of the Trust and any earnings thereon, are not sufficient to make payments of
benefits in accordance with the terms of the Plan(s), Company shall make the
balance of each such payment as it falls due. Trustee shall notify Company where
principal and earnings are not sufficient. Trustee shall not be liable for the
inadequacy of the Trust to pay all amounts due under the Plan.

Section 2.4 In the event the Participant or his or her beneficiary is determined
to be subject to any tax on any amount to the credit of his or her account under
the Plan prior to the time of payment hereunder, whether or not due to the
establishment of or contributions to this Trust, a portion of such taxable
amount equal to the taxes (excluding any interest or penalties) owed on such
taxable amount, shall be distributed by the Trustee as soon thereafter as
practicable to the Participant or beneficiary.

ARTICLE III

TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY

WHEN COMPANY IS INSOLVENT

Section 3.1 Trustee shall cease payment of benefits to Plan the Participant and
his beneficiaries if the Company is Insolvent. Company shall be considered
“Insolvent” for purposes of this Trust Agreement if (i) Company is unable to pay
its debts as they become due, or (ii) Company is subject to a pending proceeding
as a debtor under the United States Bankruptcy Code or any comparable state or
federal regulatory law.

Section 3.2 At all times during the continuance of this Trust, as provided in
Section 1.4 hereof, the principal and income of the Trust shall be subject to
claims of general creditors of Company under federal and state law as set forth
below.

(1) The Board of Directors and the Chief Executive Officer (or if there is no
Chief Executive Officer, the highest ranking officer) of Company shall have the
duty to inform Trustee in writing of Company’s Insolvency. If a person claiming
to be a creditor of Company alleges in writing to Trustee that Company has
become Insolvent, Trustee shall determine whether Company is Insolvent and,
pending such determination, Trustee shall discontinue payment of benefits to
Plan participants or their beneficiaries.

(2) Unless Trustee has actual knowledge of Company’s Insolvency, or has received
notice from Company or a person claiming to be a creditor alleging that Company
is Insolvent, Trustee shall have no duty to inquire whether Company is
Insolvent. Trustee may in all events rely on such evidence concerning Company’s
solvency as may be furnished to Trustee and that provides Trustee with a
reasonable basis for making a determination concerning Company’s solvency.

 

-5-



--------------------------------------------------------------------------------

(3) If at any time Trustee has determined that Company is Insolvent, Trustee
shall discontinue payments to Plan participants or their beneficiaries and shall
hold the assets of the Trust for the benefit of Company’s general creditors.
Nothing in this Trust Agreement shall in any way diminish any rights of the Plan
participants or their beneficiaries to pursue their rights as general creditors
of Company with respect to benefits due under the Plan(s) or otherwise.

(4) Trustee shall resume the payment of benefits to Plan participants or their
beneficiaries in accordance with Article II of this Trust Agreement only after
Trustee has been directed that Company is not Insolvent (or is no longer
Insolvent). Trustee may in all events rely on such evidence concerning Company’s
solvency (or Insolvency) as may be furnished to Trustee and that provides
Trustee with a reasonable basis for making a determination concerning Company’s
solvency.

Section 3.3 Provided that there are sufficient assets, if Trustee discontinues
the payment of benefits from the Trust pursuant to Section 3.2 hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the terms of the Plan(s) for the
period of such discontinuance, less the aggregate amount of any payments made to
Plan participants or their beneficiaries by Company in lieu of the payments
provided for hereunder during any such period of discontinuance.

ARTICLE IV

PAYMENTS TO COMPANY

Except as provided in Articles II and III hereof, Company shall have no right or
power to direct Trustee to return to Company or to divert to others any of the
Trust assets before all payment of benefits have been made to the Participant
and his beneficiaries pursuant to the terms of the Plan(s).

ARTICLE V

INVESTMENT AUTHORITY

Section 5.1 Except as provided below, Company shall have the sole power and
responsibility for the management, disposition, and investment of the Trust
assets, and Trustee shall comply with written directions from Company or its
designated agent, which may include a recordkeeper for the Plan. Trustee shall
have no duty or responsibility to review, initiate action, or make
recommendations regarding the investment of Trust assets and shall retain such
assets until directed in writing to dispose of them. Prior to issuing any such
directions, Company shall certify to Trustee the person(s) at Company or its
agent who have the authority to issue such directions.

 

-6-



--------------------------------------------------------------------------------

Section 5.2 In the administration of the Trust, Trustee shall have the following
powers; however, all powers regarding the investment of the Trust shall be
exercised solely pursuant to direction of Company or its delegated agent or, if
applicable, an Investment Manager, unless Trustee has been properly delegated
investment authority pursuant to Section 5.4 below:

(1) To hold assets of any kind, including shares of any registered investment
company, whether or not Trustee or any of its affiliates provides investment
advice or other services to such company and receives compensation for the
services provided;

(2) To sell, exchange, assign, transfer, and convey any security or property
held in the Trust, at public or private sale, at such time and price and upon
such terms and conditions (including credit) as directed;

(3) To invest and reinvest assets of the Trust (including accumulated income) as
directed;

(4) To vote, tender, or exercise any right appurtenant to any stock or
securities held in the Trust, as directed;

(5) To consent to and participate in any plan for the liquidation,
reorganization, consolidation, merger or any similar action of any corporation,
any security of which is held in the Trust, as directed;

(6) To sell or exercise any “rights” issued on any securities held in the Trust,
as directed;

(7) To cause all or any part of the assets of the Trust to be held in the name
of Trustee (which in such instance need not disclose its fiduciary capacity) or,
as permitted by laws, in the name of any nominee, and to acquire for the Trust
any investment in bearer form, but the books and records of the Trust shall at
all times show that all such investments are part of the Trust and Trustee shall
hold evidence of title to all such investments;

(8) To make such distributions in accordance with the provisions of this Trust
Agreement;

(9) To hold a portion of the Trust for the ordinary administration and for the
disbursement of funds in cash, without liability for interest thereon for such
period of time as necessary, notwithstanding in respect thereof; and

(10) To invest in deposit products of Trustee or its affiliates, or other bank
or similar financial institution, subject to the rules and regulations governing
such deposits, and without regard to the amount of such deposit, as directed.

Section 5.3 From time to time the Company may appoint one or more investment
managers who shall have investment management and control over all or a portion
of the assets of the Trust (“Investment Managers”). The Company shall notify the
Trustee in writing of the appointment of the Investment Manager. In the event
more than one Investment Manager is appointed, the Company shall determine which
assets shall be subject to management and control by each Investment Manager and
shall also determine the proportion in which funds withdrawn or disbursed shall
be charged against the assets subject to each

 

-7-



--------------------------------------------------------------------------------

Investment Manager’s management and control. Such Investment Manager shall
direct Trustee as to the investment of assets and any voting, tendering, and
other appurtenant rights of all securities held in the portion of the Trust over
which the Investment Manager is appointed. Trustee shall have no duty or
responsibility to review, initiate action, or make recommendations regarding the
investment of the Trust assets and shall retain such assets until directed in
writing to dispose of them.

Section 5.4 Company may delegate to Trustee the responsibility to manage all or
a portion of the Trust if Trustee agrees to do so in writing. Upon written
acceptance of that delegation, Trustee shall have full power and authority to
invest and reinvest the Trust in investments as provided herein, subject to any
investment guidelines provided by Company.

ARTICLE VI

DISPOSITION OF INCOME

During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.

ARTICLE VII

ACCOUNTING BY TRUSTEE

Trustee shall keep accurate and detailed records of all investments, receipts,
disbursements, and all other transactions required to be made, including such
specific records as shall be agreed upon in writing between Company and Trustee.
Within 60 days following the close of each calendar year and within 90 days
after the removal or resignation of Trustee, Trustee shall deliver to Company a
written account of its administration of the Trust during such year or during
the period from the close of the last preceding year to the date of such removal
or resignation, setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash, securities and other property held in the Trust at the end of
such year or as of the date of such removal or resignation, as the case may be.
Trustee’s accounting, if not objected to within 90 days of it being furnished to
Company, shall be deemed accepted by Company.

ARTICLE VIII

RESPONSIBILITY OF TRUSTEE

Section 8.1 Trustee shall act with the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent person acting in like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims; provided, however, that Trustee shall incur
no liability to any person for any action taken pursuant to a direction, request
or approval given by Company, and Company shall indemnify and hold harmless the
Trustee, its officers, employees, and agents from and against all liabilities,
losses, and claims (including reasonable attorney’s fees and costs of defense)
for actions taken or omitted by Trustee in accordance with the terms of this
Trust. Notwithstanding

 

-8-



--------------------------------------------------------------------------------

anything contained in this Trust Agreement, in no event shall Company indemnify
Trustee for any such costs, expenses and liabilities arising out of Trustee’s
gross negligence or willful misconduct in the performance of responsibilities
specifically allocated to it under the Trust Agreement. In the event of a
dispute between Company and a party, Trustee may apply to a court of competent
jurisdiction to resolve the dispute.

Section 8.2 If Trustee undertakes or defends any litigation arising in
connection with this Trust, Company agrees to indemnify Trustee against
Trustee’s costs, expenses and liabilities (including, without limitation,
attorneys’ fees and expenses) relating thereto and to be primarily liable for
such payments. If Company does not pay such costs, expenses and liabilities in a
reasonably timely manner, Trustee may obtain payment from the Trust.

Section 8.3 Trustee may consult with legal counsel (who may also be counsel for
Company generally) with respect to any of its duties or obligations hereunder,
and Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder. Company shall pay all reasonable expenses
for services by such individuals or entities, subject to its consulting with the
company prior to realizing such expenses, and if the Company does not pay such
expenses in a reasonably timely manner, Trustee may obtain payment from the
Trust.

Section 8.4 Trustee shall have, without exclusion, all powers conferred on
Trustees by applicable law, unless expressly provided otherwise herein;
provided, however, that if an insurance policy is held as an asset of the Trust,
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy. The Trustee shall not be liable
for the failure or omission of any insurance company for any reason to pay any
benefits or furnish any services under the policies or contracts. Company shall
have the sole responsibility to determine whether any insured under any
insurance policy held in the Trust is deceased.

Section 8.5 However, notwithstanding the provisions of Section 8.4 above,
Trustee may loan to Company the proceeds of any borrowing against an insurance
policy held as an asset of the Trust.

Section 8.6 Notwithstanding any powers granted to Trustee pursuant to this Trust
Agreement or to applicable law, Trustee shall not have any power that could give
this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

Section 8.7 Any electronic communication, including facsimile and e-mail,
received by Trustee from an address that Trustee reasonably believes to be that
of a duly authorized representative of Company shall be deemed to be in writing
and signed on behalf of Company by a duly authorized representative of Company,
and Trustee shall be as fully protected under the Trust Agreement and applicable
law as if such electronic communication had been an originally signed writing.

 

-9-



--------------------------------------------------------------------------------

ARTICLE IX

COMPENSATION AND EXPENSES OF TRUSTEE

Trustee shall be entitled to reasonable compensation for the services it renders
under this Trust as set forth on [Schedule A] attached hereto. Company shall pay
all Trustee’s reasonable fees and expenses. If not so paid within a reasonable
time, the fees and expenses, including, but not limited to, those expenses
referenced in Article VIII above, shall be paid from the Trust.

ARTICLE X

RESIGNATION AND REMOVAL OF TRUSTEE

Section 10.1 The Trustee may resign at any time by written notice to Company,
which shall be effective 30 days after receipt of such notice unless Company and
Trustee agree otherwise.

Section 10.2 Prior to the Change in Control, the Trustee may be removed by
Company on 30 days notice or upon shorter notice accepted by Trustee. Subsequent
to a Change in Control, the Trustee may only be removed by the Company with the
consent of the Participant.

Section 10.3 Upon resignation or removal of Trustee and appointment of a
successor Trustee, all assets shall subsequently be transferred to the successor
Trustee. The transfer shall be completed within 120 days after receipt of all
information reasonably required by Trustee to transfer assets to the successor
Trustee, unless Company extends the time limit.

Section 10.4 If Trustee resigns or is removed, a successor shall be appointed,
in accordance with Article XI hereof, by the effective date of resignation or
removal under sections 10.1 and 10.2 of this article. If no such appointment has
been made, Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.

ARTICLE XI

APPOINTMENT OF SUCCESSOR

Section 11.1 If Trustee resigns or is removed in accordance with Section 10.1 or
10.2 hereof, Company may appoint any third party, such as a bank trust
department or other party that may be granted corporate trustee powers under
state law, as a successor to replace Trustee upon resignation or removal. The
appointment shall be effective when accepted in writing by the new Trustee, who
shall have all of the rights and powers of the former Trustee, including
ownership rights in the Trust assets. The former Trustee shall execute any
instrument necessary or reasonably requested by Company or the successor Trustee
to evidence the transfer.

 

-10-



--------------------------------------------------------------------------------

Section 11.2 The successor Trustee need not examine the records and acts of any
prior Trustee and may retain or dispose of existing Trust assets, subject to
Articles VII and VIII hereof. The successor Trustee shall not be responsible for
and Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.

ARTICLE XII

AMENDMENT OR TERMINATION

Section 12.1 This Trust Agreement may be amended by a written instrument
executed by Trustee and Company. Notwithstanding the foregoing, no such
amendment shall make the Trust revocable after it has become irrevocable in
accordance with Section 1.2 hereof.

Section 12.2 The Trust shall not terminate until the date on which the
participants or their beneficiaries have received all of the benefits due to
them under the terms and conditions of the Plan. This Trust Agreement may not be
amended by the Company after a Change in Control without the written consent of
the Participant unless the purpose of such amendment, as evidenced by opinion of
counsel, is to maintain the ERISA statues or the tax status of this Trust. Upon
termination of the Trust, any assets remaining in the Trust shall be returned to
Company.

Section 12.3 Upon written approval of the Participant or the majority
beneficiaries entitled to payment of benefits pursuant to the terms of the
Plan(s), Company may terminate this Trust prior to the time all benefit payments
under the Plan(s) have been made. All assets in the Trust at termination shall
be returned to Company.

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

Section 13.2 Benefits payable to the Participant and his beneficiaries under
this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.

Section 13.3 This Trust Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

Section 13.4 Trustee shall be entitled to rely on any information furnished to
it by Company or any other party from whom Trustee is entitled to any
information. If any provision of this Trust conflicts with any provision of the
Plan, the provisions of this Trust shall control.

 

-11-



--------------------------------------------------------------------------------

Section 13.5 If at any time the Plan fails to meet the requirements of the
Internal Revenue Code section 409A, the Company shall determine, withhold,
report and remit all taxes thereunder, as applicable.

ARTICLE XIV

EFFECTIVE DATE

The effective date of this Trust Agreement shall be [*] [*], 2010.

IN WITNESS WHEREOF, Company and Trustee have caused this Agreement to be
executed by individuals thereunto duly authorized as of the day and year first
above written.

 

VISANT HOLDING CORP.     WELLS FARGO BANK, N.A., Trustee By         By     Name
      Name   Title       Title   JOSTENS, INC.     By           Name        
Title        

 

-12-